DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 19 - 24 have been renumbered 17 - 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the claim is drawn to a device comprising an apparatus element; the indication that the “apparatus can be attached” to a finger appears to merely imply an intended use/result, but does not positively set forth a structure, making it unclear whether Applicant intends to claim a second element of the arrangement or not. Further, the use of “and/or” in claims 1, 2, 6, 14, and 15 creates a situation in only one of the elements in the recited lists needs to be found to meet the claim; however, if for example, the “coherent source” of claim 1 is the element meeting the “apparatus” limitation, it is unclear how any of the items of claim 2 acts to limit the “coherent source” rendering the claim scope uncertain.  With regard to claims 4 and 5, as set forth, it is unclear how any of the “apparatus” items of claim 1 can be either a clip or a flexible design, as one would generally understand a “clip” to be a distinct element from the “apparatus” but the claim language does not indicate the detail of the dependent claim to be directed to a separate element. With regard to claims 6 - 11, the details of the intended “uses” do not properly set forth further structural limitations. With regard to claim 16, the claim appears to be incomplete as it sets forth an element that “compares” two types of information - laser speckle contrast and PPG signals - but provides no elements to measure the information, and this it is unclear how the apparatus that compares will have information to act upon. With regard to claim 17 (as renumbered), the claim implies a use/step but does not set forth a structural element configured for performing such an action. With regard to claims 18 and 19 (as renumbered), the claims include language, and thus the issues, identified with regard to claims 4 and 5. With regard to claim 20 (as renumbered), the claim refers to an apparatus that compares information, but does not provide elements to measure the information itself, and thus is unclear for the reasons discussed with regard to claim 16; the relationship between the comparison result and diagnosing based upon “biomarkers” is unclear, in that, as recited, the comparing does not provide an output related to a biomarker. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 5 - 7, and 9 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (USPGPub 2016/0058300). Yoon et al. teach an optical measurement device (Figures 2, 3, 5A, 7 - 9, 14 - 16, 19; see also the descriptions thereof) in which laser speckle information is detected by plural photodetectors and analyzed to determine PPG information from which cardiovascular (BP) information is computed (see SUMMARY - paragraphs [0006] - [0028]). Examiner notes that, given the presence of the term “and/or”, the “apparatus” element only needs to include one of the listed elements of claim 1, and as noted Yoon et al. teach at a minimum a coherent source, plural detectors, and a component for data control and management, thereby meeting the limitations of each of the rejected claims. Additionally, through use of the strap or an additional component, such as an adhesive, the apparatus element “can be attached” to a subject’s finger. With regard to claims 13 - 15, as noted Yoon et al. teach the use of plural photodetectors (Figures 7, 8 and the descriptions thereof) and thus meets the claims as best understood in view of the rejections under 35 USC 112.
Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacson et al. (USPN 5,490,523). Isaacson et al. (Figures 7 and 14) teach a finger clip type oximetry sensor including emitters for providing red and infrared light from LED sources, a photodetector for receiving the light after transmission through the finger, and a processor for calculating the oxygen saturation information therefrom. Examiner notes that, given the presence of the term “and/or”, the “apparatus” element only needs to include one of the listed elements, and as indicated, Isaacson et al. meet at least one of these limitations. 
Claim(s) 16  - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebec et al. (USPN 7,299,079). Rebec et al. teach an optical measurement arrangement (Figures 1, 4 and the descriptions thereof) that may use a variety of light sources including a laser (column 4, lines 8 - 22) and additionally includes a heating/cooling element (column 6, lines 46 - 61) and a CPU processing element configured to compare values. Rebec et al. is considered to meet the positively claimed elements as best understood in view of the rejections under 35 USC 112. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791